Title: From George Washington to Brigadier General William Woodford, 16 August 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir
          Head Quarters West-point 16th Augt 1779.
        
        I inclose you an extract of a letter from Col. Febeger. You will observe that he imagines some of his old sergeants were worthy of a preference in the nomination for commissions and that he proposed two of the 2d Regiment for appointments. Should these men be deserving of promotion and they can be with propriety promoted agreeably to his recommendation, I would wish you to take the necessary measures on the occassion. I am &.
        
          G.W.
        
        
          P.S. I inclose you some papers which I recd from a member of Congress from Virginia to be distributed among the V. officers.
        
      